 



Exhibit 10.24
PIEDMONT NATURAL GAS COMPANY, INC.
INCENTIVE COMPENSATION PLAN INTERPRETIVE GUIDELINES
As of September 7, 2007
     Pursuant to Section 11.1 of the Piedmont Natural Gas Company, Inc.
Incentive Compensation Plan (the “ICP”) approved by the shareholders of Piedmont
Natural Gas Company, Inc. (the “Company”) on March 3, 2006, the Compensation
Committee of the Company’s Board of Directors has adopted on the date hereof the
following interpretive guidelines for the ICP. Capitalized terms not defined
herein shall have the meanings ascribed to them under the ICP. In the event of a
conflict between these Interpretive Guidelines and the ICP, as amended from time
to time, the provisions of the ICP shall control. These Interpretive Guidelines
must be read in conjunction with the terms of the ICP which have not been
restated in their entirety in this document.
A. Guidelines Applicable to all Awards. All Awards awarded to a Participant
under the ICP and not previously paid shall be immediately forfeited and
canceled in their entirety if the Participant, without the prior written consent
of the Company, and while employed by the Company, becomes associated with,
employed by, renders services to, consults with, acquires ownership of more than
five percent of any class of stock of, or acquires beneficial ownership of more
than five percent of the earnings or profits of any corporation, partnership,
proprietorship, trust, or other entity which, in the Compensation Committee’s
judgment, competes directly or indirectly with the Company or any subsidiary in
any of their lines of business.
B. Guidelines Applicable to all Awards Under Article VII (“Other Stock Based
Awards”) and VIII (“Annual Incentive Awards”) of the ICP.
     1. Short-Term Disability; Other Authorized Leaves of Absence. Absence of a
Participant from employment during a Performance Period and entitling the
Participant to (i) reemployment rights following military service under the
Uniformed Services Employment and Reemployment Rights Act (USERRA) (or any other
similar applicable federal or state law) or (ii) sickness allowance and/or
short-term disability benefits under the Company’s employee benefit plans, shall
not affect any Award. In the event a Participant is absent from employment
during a Performance Period due to an authorized leave of absence not described
in the immediately preceding sentence, the amount or number of Shares the
Participant shall be entitled to, if any, under any Award shall equal (i) the
amount or number of Shares, if any, to which the Participant would otherwise be
entitled had the individual been an active Participant during the entire
Performance Period (i.e., as adjusted or forfeited based on the Performance
Criteria) multiplied by (ii) the portion of the Performance Period during which
the Participant was an active

 



--------------------------------------------------------------------------------



 



Participant (i.e., excluding the period of the authorized leave of absence) and
such Shares shall be distributed following the end of the Performance Period.
     2. Adjustment of Award Due to Demotion or Promotion. The Compensation
Committee, in its discretion, may reduce an Award in the event of a
Participant’s demotion during a Performance Period, or grant an additional Award
in the event of a Participant’s promotion during a Performance Period.
     3. Restriction on Payment of Awards. No distributions in respect of
Performance Units shall be made if at the time a distribution would otherwise
have been made:
     (a) The regular quarterly dividend on any outstanding common or preferred
shares of the Company has been omitted and not subsequently paid or there exists
any default in payment of dividends on any such outstanding shares,
     (b) The estimated consolidated net income of the Company for the
immediately preceding twelve-month period is less than the sum of (i) the
aggregate amount to be distributed plus (ii) dividends on all outstanding
preferred and common shares of the Company applicable to such twelve-month
period (either paid, declared or accrued at the most recently paid rate); or
     (c) The distribution would result in a default in any agreement by which
the Company is bound.
C. Guidelines Applicable to all Awards Under Article VII (“Other Stock Based
Awards”) of the ICP.
     1. Death, Disability or Retirement. Except as otherwise provided in a
Participant’s Award Agreement,
     (a) In the event of a Participant’s Disability or Retirement before the
Performance Period has ended, the number of Shares the Participant shall be
entitled to, if any, shall equal (i) the number of Shares, if any, the
Participant would otherwise be entitled to had the individual been an active
Participant at the end of the Performance Period (i.e., as adjusted or forfeited
based on the actual Performance Criteria) multiplied by (ii) the portion of the
Performance Period during which the Participant was an active Participant, and
such Shares shall be distributed following the end of the Performance Period;
     (b) In the event of a Participant’s death while an Employee before the
Performance Period has ended, the Company will be assumed to have achieved a
target performance level for the Performance Period in which death occurs, and
the number of Shares the Participant’s beneficiary shall be entitled to, if any,
shall equal the number of Shares the Participant would otherwise be entitled to
had the Participant been an active Participant at the end of the Performance
Period, and such Shares shall be distributed within a reasonable period
following death; and

2



--------------------------------------------------------------------------------



 



     (c) In the event of a Participant’s Disability, Retirement or death after
the end of the Performance Period, but before the date the Shares are
distributed, the number of Shares the Participant shall be entitled to, if any,
shall be based on the actual Performance Criteria for the entire Performance
Period.
     2. Other Termination. No Participant shall have a right to receive payment
in respect of an Award for a Performance Period if the Participant resigns or is
otherwise terminated from the Company for reasons other than the Participant’s
death, Disability, or Retirement or following a Change in Control.
     3. Change in Control. Upon a Change in Control, the following shall apply:
Performance Awards shall be considered earned and shall not be subject to
forfeiture due to any subsequent termination from employment. If the Change in
Control occurs before the end of the Performance Period, the amount of the
Performance Award shall be determined assuming the Company has achieved a target
performance level. If the Change in Control occurs after the end of the
Performance Period but before the Performance Award is paid, the amount payable
shall be determined based on the actual performance level. In either case
payment of the Performance Award shall be made as soon as practicable (but in
any event, within two and one-half months) following the earlier of the Change
in Control or the end of the Performance Period.

3